REVERSE AND REMAND and Opinion Filed February 1, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00484-CV

                   ATKINS CONSTRUCTION COMPANY, INC., Appellant
                                      V.
                             MARY LUTTRELL, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 84376

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                  Opinion by Chief Justice Burns
       Before the Court is the parties’ joint motion requesting that we reverse the trial court’s

judgment and remand this case to the trial court for a new trial. We grant the motion, reverse the

trial court’s default judgment, and remand this case for a new trial. See TEX. R. APP. P.

42.1(a)(2)(A).




                                                  /Robert D. Burns, III
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE


180484F.P05
                                        S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

 ATKINS CONSTRUCTION                                On Appeal from the 354th Judicial District
 COMPANY, INC., Appellant                           Court, Hunt County, Texas
                                                    Trial Court Cause No. 84376.
 No. 05-18-00484-CV         V.                      Opinion delivered by Chief Justice Burns.
                                                    Justices Whitehill and Molberg
 MARY LUTTRELL, Appellee                            participating.

      In accordance with this Court’s opinion of this date, the default judgment of the trial court

is REVERSED and this case is REMANDED to the trial court for a new trial.

      The parties shall bear their own costs of this appeal as agreed.

Judgment entered February 1, 2019




                                              –2–